Citation Nr: 0901553	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for retinitis 
pigmentosa.   


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for retinitis pigmentosa.  The veteran was 
previously denied service connection for retinitis pigmentosa 
in an August 1972 rating decision.  He was also denied 
service connection in rating decisions of May 1990 and 
September 2004.  The veteran filed a claim to reopen his 
claim for service connection in March 2007 and in a rating 
decision of July 2007 the RO denied the veteran's request.  
The veteran appealed to the Board.  

The veteran was afforded a hearing on his claim to reopen in 
December 2008.  At the hearing, the veteran's representative 
raised a claim of clear and unmistakable error (CUE) in the 
August 1972 rating decision.  Because a finding of CUE in a 
prior rating action could render moot the new and material 
claim on appeal, the Board finds that the CUE claim is 
inextricably intertwined with the claim on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision can not be rendered unless both are 
adjudicated).  Because the CUE issue is inextricably 
intertwined with the new and material issue, this case must 
be remanded for initial RO adjudication of the CUE matter.  
See Huston v. Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE. The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
August 1972 rating decision, which denied 
service connection for retinitis 
pigmentosa, contains CUE.  Thereafter, the 
veteran and his representative should be 
provided with written notice of the 
determination and they must be provided 
with notice of the veteran's right of 
appeal.

2.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined claim 
of whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
retinitis pigmentosa.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




